DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: a semicolon is missing at the end of the first clause in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-11, & 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, 14, 17, & 19-20 of U.S. Patent No. 11,243,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1, 8, & 15 of the current application are broader than the independent claims 1, 9, & 17 of the patent No. 11,243,287. They are broader now because hey do not disclose precise structures for the necessary shim coils or what fields are being shimmed. The current claims only disclose more generic shim coils. The other dependent claims are identical.
App. 17/561890
Pat. # 11,243,287
Claim 1
A magnetic resonance imaging (MRI) system comprising: an electromagnet system for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging, the electromagnet system having: a first shim coil configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term, the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field; and a second shim coil configured to be driven to generate an additional compensation magnetic field during imaging according to an additional second-order compensation term, the additional compensation magnetic field having a similar amplitude but opposite direction as that of an additional second-order concomitant magnetic field. 
Claim 1
A magnetic resonance imaging (MRI) system comprising: an electromagnet system for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging, the electromagnet system having: a first shim coil configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term, the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field;
and a z-gradient coil for generating the imaging magnetic field in the z-direction, wherein the first shim coil is designed to reduce the sensitivity of mutual inductance with the z-gradient coil.
Claim 2
The MRI system of claim 1, wherein the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation.
Claim 2
The MRI system of claim 1, wherein the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation.
Claim 3
The MRI system of claim 1, wherein the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first second-order concomitant magnetic field has a zx spatial variation, and a yz shim coil and the first second-order concomitant magnetic field has a yz spatial variation.
Claim 3
The MRI system of claim 1, wherein the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first second-order concomitant magnetic field has a zx spatial variation, and a yz shim coil and the first second-order concomitant magnetic field has a yz spatial variation.
Claim 8
A method for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging, the method comprising: generating a first compensation magnetic field with a first shim coil during imaging according to a first second-order compensation term, the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field; and generating an additional compensation magnetic field with a second shim coil during imaging according to an additional second-order compensation term, the additional compensation magnetic field having a similar amplitude but opposite direction as that of an additional second-order concomitant magnetic field.
Claim 7
A method for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging, the imaging magnetic field in the z-direction being generated by driving a z- gradient coil, the method comprising: generating a first compensation magnetic field with a first shim coil during imaging according to a first second-order compensation term, the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field wherein a mutual inductance constraint is applied to the first second-order compensation term for reducing the sensitivity of mutual inductance between the first shim coil and the z-gradient coil.
Claim 9
The method of claim 8, wherein the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation.
Claim 8
The method of claim 9, wherein the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation.
Claim 10
The method of claim 8, wherein the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first second-order concomitant magnetic field has a zx spatial variation, and a yz shim coil and the first second-order concomitant magnetic field has a yz spatial variation.
Claim 9
The method of claim 9, wherein the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first second-order concomitant magnetic field has a zx spatial variation, and a yz shim coil and the first second-order concomitant magnetic field has a yz spatial variation.
Claim 11
The method of claim 9, wherein generating the first compensation magnetic field comprises: designing and creating the x2 + y2 shim coil to produce the compensation magnetic field; and driving the x2 + y2 shim coil during magnetic resonance imaging.
Claim 10
The method of claim 13, wherein generating the first compensation magnetic field comprises: designing and creating the x2 + y2 shim coil to produce the compensation magnetic field; and driving the x2 + y2 shim coil during magnetic resonance imaging.
Claim 15
An electromagnet set for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging, the electromagnet set comprising: a first electromagnet configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term, the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field a second electromagnet configured to be driven to generate an additional compensation magnetic field during imaging according to an additional second- order compensation term, the additional compensation magnetic field having a similar amplitude but opposite direction as that of an additional second-order concomitant magnetic field.
Claim 13
An electromagnet set for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging, the imaging magnetic field in the z-direction being generated by driving a z- gradient coil, the electromagnet configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term, the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field wherein a mutual inductance constraint is applied to the first second-order compensation term for reducing the sensitivity of mutual inductance between the electromagnet and the z-gradient coil.
Claim 16
The electromagnet set of claim 15, wherein the first electromagnet is an x2 + y2 shim coil for correcting the first second-order concomitant magnetic field with an x2 + y2 spatial variation.
Claim 14
The electromagnet set of claim 7, wherein the electromagnet is an x2 + y2 shim coil for correcting the first second-order concomitant magnetic field with an x2 + y2 spatial variation.
Claim 17
The electromagnet set of claim 15, wherein the first electromagnet is one of: a z2 shim coil for correcting the first second-order concomitant magnetic field with a z2 spatial variation, a zx shim coil for correcting the first second-order concomitant magnetic field with a zx spatial variation, and a yz shim coil for correcting the first second-order concomitant magnetic field with a yz spatial variation.
Claim 15
The electromagnet of claim 7, wherein the electromagnet is one of: a z2 shim coil for correcting the first second-order concomitant magnetic field with a z2 spatial variation, a zx shim coil for correcting the first second-order concomitant magnetic field with a zx spatial variation, and a yz shim coil for correcting the first second-order concomitant magnetic field with a yz spatial variation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 15, & 17 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Dannels et al (U.S. PGPub # 2007/0279060).
Regarding Independent Claim 1, Dannels teaches:
A magnetic resonance imaging (MRI) system comprising: 
an electromagnet system for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging (Fig. 1 Elements 60, 64, & 80. See paragraphs 0023 & 0030-0035.), the electromagnet system having: 
a first shim coil configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term (Fig. 1 Elements 60 & 62. See paragraphs 0030-0035 & 0055-0059.), the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field (See Fig. 3 & paragraphs 0036-0038.); and 
a second shim coil configured to be driven to generate an additional compensation magnetic field during imaging according to an additional second-order compensation term (Fig. 1 Elements 60 & 62. See paragraphs 0030-0035 & 0055-0059.), the additional compensation magnetic field having a similar amplitude but opposite direction as that of an additional second-order concomitant magnetic field (See Fig. 3 & paragraphs 0036-0038.).
Regarding Claim 3, Dannels teaches all elements of claim 1, upon which this claim depends.
Dannels teaches the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first second-order concomitant magnetic field has a zx spatial variation, and a yz shim coil and the first second-order concomitant magnetic field has a yz spatial variation (Paragraphs 0055-0058.).
Regarding Independent Claim 8, Dannels teaches:
A method for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging (Fig. 1 Elements 60, 64, & 80. See paragraphs 0023 & 0030-0035.), the method comprising: 
generating a first compensation magnetic field with a first shim coil during imaging according to a first second-order compensation term (Fig. 1 Elements 60 & 62. See paragraphs 0030-0035 & 0055-0059.), the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field (See Fig. 3 & paragraphs 0036-0038.); and 
generating an additional compensation magnetic field with a second shim coil during imaging according to an additional second-order compensation term (Fig. 1 Elements 60 & 62. See paragraphs 0030-0035 & 0055-0059.), the additional compensation magnetic field having a similar amplitude but opposite direction as that of an additional second-order concomitant magnetic field (See Fig. 3 & paragraphs 0036-0038.).
Regarding Claim 10, Dannels teaches all elements of claim 8, upon which this claim depends.
Dannels teaches the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first second-order concomitant magnetic field has a zx spatial variation, and a yz shim coil and the first second-order concomitant magnetic field has a yz spatial variation (Paragraphs 0055-0058.).
Regarding Claim 15,
An electromagnet set for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging (Fig. 1 Elements 60, 64, & 80. See paragraphs 0023 & 0030-0035.), the electromagnet set comprising: 
a first electromagnet configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term (Fig. 1 Elements 60 & 62. See paragraphs 0030-0035 & 0055-0059.), the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field (See Fig. 3 & paragraphs 0036-0038.)
a second electromagnet configured to be driven to generate an additional compensation magnetic field during imaging according to an additional second- order compensation term (Fig. 1 Elements 60 & 62. See paragraphs 0030-0035 & 0055-0059.), the additional compensation magnetic field having a similar amplitude but opposite direction as that of an additional second-order concomitant magnetic field (See Fig. 3 & paragraphs 0036-0038.).
Regarding Claim 17, Dannels teaches all elements of claim 15, upon which this claim depends.
Dannels teaches the first electromagnet is one of: a z2 shim coil for correcting the first second-order concomitant magnetic field with a z2 spatial variation, a zx shim coil for correcting the first second-order concomitant magnetic field with a zx spatial variation, and a yz shim coil for correcting the first second-order concomitant magnetic field with a yz spatial variation (Paragraphs 0055-0058.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9, 11, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al (U.S. PGPub # 2007/0279060) in view of Seeber et al (U.S. PGPub # 2014/0184222).
Regarding Claim 2, Dannels teaches all elements of claim 1, upon which this claim depends.
Dannels does not explicitly teach the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation.
Seeber teaches the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation (Fig. 3 Elements 334 wherein the coils are circular with the form of r2 = x2 +y2. See paragraphs 0029-0031.).

    PNG
    media_image1.png
    393
    527
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seeber to the teachings of Dannels such that the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation because this is allows one to “provide high order shimming.” See Abstract of Seeber.
Regarding Claim 7, Dannels teaches all elements of claim 1, upon which this claim depends.
Dannels does not explicitly teach the first shim coil is a matrix coil.
Seeber teaches the first shim coil is a matrix coil (Fig. 3 Elements 334 wherein the coils are circular with the form of r2 = x2 +y2. See paragraphs 0029-0031.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seeber to the teachings of Dannels such that the first shim coil is a matrix coil because this is allows one to “provide high order shimming.” See Abstract of Seeber.
Regarding Claim 9, Dannels teaches all elements of claim 8, upon which this claim depends.
Dannels does not explicitly teach the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation.
Seeber teaches the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation (Fig. 3 Elements 334 wherein the coils are circular with the form of r2 = x2 +y2. See paragraphs 0029-0031.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seeber to the teachings of Dannels such that the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation because this is allows one to “provide high order shimming.” See Abstract of Seeber.
Regarding Claim 11, Dannels teaches all elements of claim 9, upon which this claim depends.
Dannels does not explicitly teach generating the first compensation magnetic field comprises: designing and creating the x2 + y2 shim coil to produce the compensation magnetic field; and driving the x2 + y2 shim coil during magnetic resonance imaging.
Seeber teaches generating the first compensation magnetic field comprises: designing and creating the x2 + y2 shim coil to produce the compensation magnetic field; and driving the x2 + y2 shim coil during magnetic resonance imaging (Fig. 3 Elements 334 wherein the coils are circular with the form of r2 = x2 +y2. See paragraphs 0029-0031.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seeber to the teachings of Dannels such that one would generate the first compensation magnetic field comprises: design and create the x2 + y2 shim coil to produce the compensation magnetic field; and drive the x2 + y2 shim coil during magnetic resonance imaging because this is allows one to “provide high order shimming.” See Abstract of Seeber.
Regarding Claim 16, Dannels teaches all elements of claim 1, upon which this claim depends.
Dannels does not explicitly teach the first electromagnet is an x2 + y2 shim coil for correcting the first second-order concomitant magnetic field with an x2 + y2 spatial variation.
Seeber teaches the first electromagnet is an x2 + y2 shim coil for correcting the first second-order concomitant magnetic field with an x2 + y2 spatial variation (Fig. 3 Elements 334 wherein the coils are circular with the form of r2 = x2 +y2. See paragraphs 0029-0031.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Seeber to the teachings of Dannels such that the first electromagnet is an x2 + y2 shim coil for correcting the first second-order concomitant magnetic field with an x2 + y2 spatial variation because this is allows one to “provide high order shimming.” See Abstract of Seeber.

Allowable Subject Matter
Claims 4-6, 12-14, & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. In the instant case, the structural and functional limitations of claims 4, 12, & 18 are so specific in description that no prior art can be used without the use of impermissible hindsight. The specific shims are disclosed as being designed to address specific shields in such a manner that without exact wording, the Examiner would need to overly stretch any reference, if one was found. The other claims listed are dependent from claims 4, 12, & 18 and are also seen to contain allowable subject matter.
Regarding Claim 4,
The MRI system of claim 2, wherein the second shim coil comprises a z2 shim coil, a zx shim coil, or a yz shim coil, the z2 shim coil configured to be driven to generate a second compensation magnetic field during imaging according to a second second- order compensation term, the second compensation magnetic field having a similar amplitude but opposite direction as that of a second second-order concomitant magnetic field with a z2 spatial variation, the second compensation magnetic field being the additional compensation magnetic field, the second second-order compensation term being the additional second-order compensation term, and the second second-order concomitant magnetic field being the additional second-order concomitant magnetic field, the zx shim coil configured to be driven to generate a third compensation magnetic field during imaging according to a third second- order compensation term, the third compensation magnetic field having a similar amplitude but opposite direction as that of a third second-order concomitant magnetic field with a zx spatial variation, the third compensation magnetic field being the additional compensation magnetic field, the third second-order compensation term being the additional second-order compensation term, and the third second-order concomitant magnetic field being the additional second-order concomitant magnetic field, and the yz shim coil configured to be driven to generate a fourth compensation magnetic field during imaging according to a fourth second- order compensation term, the fourth compensation magnetic field having a similar amplitude but opposite direction as that of a fourth second-order concomitant magnetic field with a yz spatial variation, the fourth compensation magnetic field being the additional compensation magnetic field, the fourth second-order compensation term being the additional second-order compensation term, and the fourth second-order concomitant magnetic field being the additional second-order concomitant magnetic field.
Regarding Claim 5,
The MRI system of claim 4, further comprising a third shim coil and a fourth shim coil, the second, third, and fourth shim coils comprising the z2 shim coil, the zx shim coil, and the yz shim coil, respectively.
Regarding Claim 6,
The MRI system of claim 4, wherein the second second-order compensation term is (Gx2+Gy2)/(2*B0), the third second-order compensation term is -Gx*Gz/(2*BO), and the fourth second-order compensation term is -Gy*Gz/(2*BO).
Regarding Claim 12,
The method of claim 9, wherein the additional compensation magnetic field comprises a second, a third, or a fourth compensation magnetic field, the second compensation magnetic field being generated with a z2 shim coil according to a second second-order compensation term, the second compensation magnetic field having a similar amplitude but opposite direction as that of a second second-order concomitant magnetic field with a z2 spatial variation, the z2 shim coil being the second shim coil, the second second-order compensation term being the additional second- order compensation term, and the second second-order concomitant magnetic field being the additional second-order concomitant magnetic field, the third compensation magnetic field being generated with a zx shim coil according to a third second-order compensation term, the third compensation magnetic field having a similar amplitude but opposite direction as that of a third second-order concomitant magnetic field with a zx spatial variation, the zx shim coil being the second shim coil, the third second-order compensation term being the additional second-order compensation term, and the third second-order concomitant magnetic field being the additional second-order concomitant magnetic field, and the fourth compensation magnetic field being generated with a yz shim coil according to a fourth second-order compensation term, the fourth compensation magnetic field having a similar amplitude but opposite direction as that of a fourth second-order concomitant magnetic field with a yz spatial variation, the yz shim coil being the second shim coil, the fourth second-order compensation term being the additional second-order compensation term, and the fourth second-order concomitant magnetic field being the additional second-order concomitant magnetic field.
Regarding Claim 13,
The method of claim 12, wherein the second second-order compensation term is ()/() the third second-order compensation term is -Gx*Gz/(2*BO), and the fourth second-order compensation term is -Gy*Gz/(2*BO).
Regarding Claim 14,
The method of claim 12, further comprising generating two further additional compensation magnetic fields, the additional compensation magnetic field and the two further additional compensation magnetic fields comprising the second, third, and fourth compensation magnetic fields, respectively.
Regarding Claim 18,
The electromagnet set of claim 16, wherein second electromagnet is a z2 shim coil, a zx shim coil, or a yz shim coil, the z2 shim coil configured to be driven to generate a second compensation magnetic field during imaging according to a second second- order compensation term, the second compensation magnetic field having a similar amplitude but opposite direction as that of a second second-order concomitant magnetic field with a z2 spatial variation, the second compensation magnetic field being the additional compensation magnetic field, the second second-order compensation term being the additional second-order compensation term, and the second second-order concomitant magnetic field being the additional second-order concomitant magnetic field, the zx shim coil configured to be driven to generate a third compensation magnetic field during imaging according to a third second- order compensation term, the third compensation magnetic field having a similar amplitude but opposite direction as that of a third second-order concomitant magnetic field with a zx spatial variation, the third compensation magnetic field being the additional compensation magnetic field, the third second-order compensation term being the additional second-order compensation term, and the third second-order concomitant magnetic field being the additional second-order concomitant magnetic field, and the yz shim coil configured to be driven to generate a fourth compensation magnetic field during imaging according to a fourth second- order compensation term, the fourth compensation magnetic field having a similar amplitude but opposite direction as that of a fourth second-order concomitant magnetic field with a yz spatial variation, the fourth compensation magnetic field being the additional compensation magnetic field, the fourth second-order compensation term being the additional second-order compensation term, and the fourth second-order concomitant magnetic field being the additional second-order concomitant magnetic field.
Regarding Claim 19,
The electromagnet set of claim 18, further comprising a third electromagnet and a fourth electromagnet, the second, third, and fourth electromagnets comprising the z2 shim coil, the zx shim coil, and the yz shim coil, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858